Citation Nr: 1824140	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from May 1974 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of service connection for bladder cancer. 
 
In February 2013, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing has been associated with the record.  In February 2018, the Veteran was notified of his right to have another hearing before a different Veterans Law Judge.  On March 23, 2018, the Board received a letter from the Veteran's attorney stating that they were submitting a request for another video conference.  However, the letter also stated that "[w]e believe that this claim should be adjudicated immediately based upon the evidence available in the VBMS, with the veteran being service connected for the bladder cancer."  The Board has construed this statement to indicate that if the Veteran would be granted service connection on the record as it stands, a video conference hearing is not necessary.  As the Board is granting the Veteran's claim for entitlement to service connection for bladder cancer, which represents a full grant of benefits sought on appeal, there is no prejudice to the Veteran in the adjudication of his claim without a video conference hearing. 

This claim was previously before the Board in May 2014, at which time it was remanded for further development.  As substantial compliance with the Board's May 2014 has been completed, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998). 





FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's bladder cancer is related to service.  


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board is granting the Veteran's claim for service connection for bladder cancer, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

The Veteran and his representative assert that service connection for bladder is cancer because it is a result of the exposure to hazardous material that the Veteran experienced while he was on active duty. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection is the presence of a current disability.  As an initial matter, the Board notes that the Veteran has been diagnosed with a recurrent papillary urothelial carcinoma in October 2009.  Accordingly, the Board finds that the first element required to establish service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for in-service treatment or diagnosis of a bladder tumor.  However, the law provides that the absence of documented treatment in service is not fatal to a service connection claim.  In this regard, the Board notes that is conceded that the Veteran worked around hazardous material, as his service-treatment records document several hazardous material watches.  While it is further noted that the Veteran was provided protective gear, the Veteran provided sworn testimony that his duties as an Aircraft Mechanic occasionally required him to perform tasks without wearing protective gloves.  The Veteran also stated that the fumes from the chemicals would linger around the shop and that he did not wear a respirator all of the time that he was in the shop.  See, February 2013 hearing testimony.  A veteran or other lay person is competent to report that which he perceives through his symptoms, which in this case, would be the actual exposure to hazardous material that he experienced when he was not wearing protective equipment.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In addition to multiple articles submitted by the Veteran which indicate that bladder cancer is caused by exposure to the hazardous material that the Veteran was exposed to while on active duty, the record also contains competent medical evidence which links the Veteran's hazardous material exposure to his bladder cancer.  Specifically, the Veteran's private physician of many years provided an opinion in which he stated, after reviewing medical literature and the Veteran's file, that the Veteran's bladder cancer was more likely than not caused by his exposure to hazardous materials in the military.  The Veteran's physician noted that the Veteran's exposure to hazardous materials was not limited to a short period of time, but rather expanded over two decades.  Additionally, the physician noted that the Veteran did not smoke, which is a major cause of bladder cancer in adult males.  See, private treatment record dated January 2013.  The Veteran also testified that he did not have continued exposure to hazardous materials following his discharge from active duty.  See, February 2013 hearing transcript.  The Board finds the opinion provided by the Veteran's private physician to be highly probative as it was rendered following a review of the Veteran's records, contains a thorough rationale, and is not contradicted by any other medical evidence of record.  

Accordingly, under these circumstances, and giving the Veteran the benefit of the doubt, the Board finds that service connection for bladder cancer is warranted.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bladder cancer is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


